The offense is murder; the punishment, confinement in the penitentiary for ten years.
The parties involved are negroes. The homicide occurred at a wedding. According to the testimony of the State, deceased, Neal Austin, Jr., was talking to three parties when appellant walked up behind him, hit him with his fist and kicked him. Resenting the blow, deceased turned and struck at appellant with his fist. Appellant then drew a pistol and shot deceased. Deceased died a short time thereafter.
Appellant testified, in substance, that deceased had been paying undue attention to his wife for some time prior to the homicide, and that he had remonstrated with him. He said that on the night of the homicide he told deceased to quit talking to his wife, and that deceased had cursed him. He denied that he struck deceased, and declared that he merely walked up to him and asked him to quit talking to his wife. He said that deceased struck at him; that they fought for a few minutes; that deceased made a move as if to pull a pistol, telling him (appellant) that he would kill him; that when deceased made such demonstration, he shot deceased, as he believed his life was in danger. Other witnesses gave testimony supporting appellant's theory.
No bills of exception are found in the record.
The evidence being sufficient to support the conviction, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.